          Case 4:19-cv-40095-TSH Document 78 Filed 06/23/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 HUDSON-RPM DISTRIBUTORS, LLC
             Plaintiff,
                                                    Case No. 4:19-40095
 v.

 BOWDITCH & DEWEY, LLP, DAVID P.
 GROSSI, AND TERRENCE J. BRIGGS,

                    Defendants/
                    Third-Party Plaintiff,

 v.

 MARCUM, LLP

                    Third-Party Defendant,


               DEFENDANTS’ MOTION TO COMPEL A PRIVILEGE LOG

       Pursuant to Fed. R. Civ. P. 26 & 37, and for the reasons set forth in its supporting

memorandum of law, the Defendants (collectively, B&D”) request that this Court orders the

Plaintiff (“Hudson-RPM”) to comply with its obligation under Fed. R. Civ. P. 26(b)(5) by

providing a privilege log concerning the documents withheld in response to Request Nos. 26-27

and 41-42 of B&D’s First and Second Requests For The Production of Documents.

       WHEREFORE, B&D requests that the Court orders Hudson-RPM to provide a privilege

log and grants any other relief that it deems necessary and just.
           Case 4:19-cv-40095-TSH Document 78 Filed 06/23/20 Page 2 of 2




                                                    Respectfully submitted,

                                                    The Defendants,
                                                    Bowditch & Dewey, LLP, David P. Grossi,
                                                    and Terrance J. Briggs
                                                    By their attorneys


                                                     /s/ William R. Covino
                                                    George A. Berman, Esq., BBO #040200
                                                    William R. Covino, Esq. BBO #673474
                                                    Christina T.E. Staffiere, Esq. BBO #699041
                                                    PEABODY & ARNOLD LLP
                                                    600 Atlantic Avenue
                                                    Boston, MA 02210
                                                    (617) 951-2100
                                                    gberman@peabodyarnold.com
                                                    wcovino@peabodyarnold.com
                                                    cstaffiere@peabodyarnold.com

   CERTIFICATE PURSUANT TO LOCAL RULE 7.1 & FED. R. CIV. P. 37(a)(5)(A)(i)

       I, William R. Covino, hereby certify that on June 15, 2020 counsel for Hudson-RPM and
B&D conferred in good faith to narrow the issued contained in this Motion, but were unable to
reach an agreement or to narrow this dispute.


                                                    /s/ William R. Covino
                                                    William R. Covino, Esq.

                                CERTIFICATE OF SERVICE

        I, William R. Covino, hereby certify that a true copy of the foregoing document was filed
electronically with the Federal Court’s electronic filing system on this 23rd day of June 2020.


                                                    /s/ William R. Covino
                                                    William R. Covino, Esq.

1771743_1 (16364-204746)




                                               2
